Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-11 and 13-21 allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicants amendments and remarks filed 12/3/21 persuasively obviate any rejections to the claims. 
The average skilled practitioner would be expected to recognize that a melody may be modulated upon an output PWM driving signal and applied as a signal and an out-of-phase and/or inverted signal to a stationary portion of an electric motor, thereby using the electric motor to deliver a driving signal comprising an audio component modulated upon the normal motor equilibrium and that the signal may be in proportion with an audio frequency band thereby driving the motor rotor to produce high frequency vibrations and to produce audible sound modulated from the high frequency vibrations which play the audio component of a signal such as a melody (see at least Takeuchi: 20060028751¶ 1-9, 17-21, 81-91; 108-133; 160-167; Fig 2, 3, 31-33; as well as FOR CN1037310803: filed in the IDS: 10/9/17)
Amplitude and frequency control of a motor is well established for maintaining equilibrium in a rotor while managing the gain of an output audio signal (Takeuchi, Ross: 3736880) typically to minimize audio output from a motor such as in concert with a neural network or other noise cancellation processing (see at least Beckman: 20160083073; and NPL of record as cited by Examiner.)
The prior art does not however teach a motor driving signal for a device, such as a UAV or drone, the driving signal comprising a modulated audio signal upon a dc driving current, the motor . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MCCORD whose telephone number is (571)270-3701. The examiner can normally be reached 730-630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MCCORD/Primary Examiner, Art Unit 2654